Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Praveer Gupta on 12/16/2021.

The application has been amended as follows: 
Claim 1. A method for processing a particle shower using a laser-driven plasma, the method comprising: 
interacting a particle shower with a processing laser-driven plasma stage, the particle shower comprising at least two particle species, 
wherein the laser is a high-energy, ultra-short pulse laser.
Claim 14.A method for processing a particle shower using a laser-driven plasma in a processing laser-driven plasma stage, the method comprising: 
driving a processing laser into a processing laser-driven target to form a tunable processing laser-driven plasma in the processing laser-driven target; and 
interacting a particle shower with the processing laser-driven plasma, the particle shower comprising at least two particle species, 
wherein the processing laser is a high-energy, ultra-short pulse laser.
Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Doche, alone or in combination, do not disclose the following claim limitations:

Independent Claim 1:
“interacting a particle shower with a processing laser-driven plasma stage, the particle shower comprising at least two particle species”, in combination with remaining limitations of claim 1; (claim 2 is allowed as depending thereof).

Independent Claim 14:
“interacting a particle shower with the processing laser-driven plasma, the particle shower comprising at least two particle species”, in combination with remaining limitations of claim 14; (claims 3-13 and 15 are allowed as depending thereof).

Closest Prior Art of Record:
Doche (“Acceleration of a trailing positron bunch in a plasma wakefeld accelerator”; published: June 2017) discloses acceleration of a trailing positron bunch in a plasma wakefield accelerator. Doche in particular discloses interacting electrons and positron bunches with a plasma laser; however, Doche does not teach interacting a particle shower which is defined as comprising at least two particle species, for example, electrons and positrons (in an electromagnetic particle shower) or muons and pions (in a hadronic particle shower). Therefore, the newly amended claims 1 and 14 are distinct from the teachings of Doche and it would not have been obvious to a person of ordinary skill in the art to interact a particle shower comprising at least two particle species with a laser plasma.
Leemans et al. (Laser-driven plasma-wave electron accelerators”; published: March 2009) discloses accelerating electrons or positrons in a plasma wave. However, Leemans does not disclose a particle shower comprising two or more particle species with a laser-driven plasma stage. 

Pertinent Art: 
Van de Wetering (“Formation and dynamics of nanoparticles in plasmas”; published: February 2016)
Sarri et al. (“Generation of neutral and high-density electron&ndash;positron pair plasmas in the laboratory”; published: April 2014)
Wu et al. (“Optimization of positrons generation based on laser wakefield electron acceleration”; published: August 2016)
Sahai (“On Certain Non-linear and Relativistic Effects in Plasma-based Particle Acceleration”; published: September 10, 2015 (wayback machine))

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Douglas Owens can be reached on (571)272-1662.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844